Citation Nr: 0615189	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to November 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a psychiatric disorder, including 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded the case in October 2004 for actions to 
develop additional evidence.  Additional, albeit 
unsuccessful, attempts were made to obtain the veteran's 
service medical records, including records of mental health 
consultations.

In August 2002, the veteran submitted a statement describing 
her experiences during service assisting a mortician in a 
graves registration unit.  In September 2002, she had a VA 
mental health examination.  The examiner opined that the 
veteran did not have PTSD, and that her current disorder, 
diagnosed as adjustment disorder with depressed mood, was not 
caused by her service.  In an October 2002 rating decision, 
the RO denied service connection for a psychiatric disorder.  
In February 2003, the veteran submitted another statement, 
providing additional details about her experiences handling 
corpses, and her reactions to those experiences.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  The examiner who saw the veteran in October 2002 
opined that the veteran's service did not cause her current 
psychiatric disorder, but did not directly address the 
likelihood that the veteran's current psychiatric disorder 
began during service and has continued through the present.  
In addition, no mental health professional has considered the 
diagnosis and likely etiology of the veteran's psychiatric 
disorder in light of her more detailed statement of February 
2003.  In the interest of thorough consideration of the 
veteran's claim, the Board will again remand the case, this 
time for a VA mental health professional to review all of the 
veteran's statements and records, examine the veteran, and 
provide opinions regarding the diagnosis and likely etiology 
of the veteran's current psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or RO should schedule a VA 
mental health examination for the veteran.  
The veteran's claims file must be provided 
to the examiner, and the examiner must 
review the entire file, including the 
veteran's written statements of August 
2002 and February 2003.  In light of the 
file review and an examination of the 
veteran, the examiner should provide a 
diagnosis of the veteran's current 
psychiatric disorder, including an 
explanation as to why the current disorder 
does or does not meet the criteria for a 
diagnosis of PTSD.  If the examiner 
concludes that the veteran does not have 
PTSD, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
psychiatric disorder began during her 
service and has continued through the 
present.

2.  Thereafter, the AMC or RO should 
review the case.  If the claim remains 
denied, the AMC or RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






